      Case 1:19-cv-10165-PAE-SLC Document 32 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


YOVANNY DOMINGUEZ and on behalf of all
other persons similarly situated,
                                                                  19 Civ. 10165 (PAE) (SLC)
                                      Plaintiff,
                          -v-                                               ORDER
 OLD NAVY, LLC,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On January 27, 2020, defendant Old Navy moved to dismiss plaintiff Yovanny

Dominguez’s initial complaint in this case. Dkt. 13. On January 28, 2020, the Court referred the

motion to the Honorable Sarah L. Cave, Magistrate Judge, for a report and recommendation.

Dkt. 15. On February 11, 2020, Dominguez filed an amended complaint. Dkt. 16. On March

10, 2020, Old Navy moved to dismiss Dominguez’s amended complaint. Dkt. 21.

       The amended complaint alleges violations of the Americans with Disabilities Act for the

failure of Old Navy to accommodate legally blind individuals in the purveyance of gift cards.

On March 20, 2020, Judge Cave stayed the case in light of similar pending cases in this District

and the Eastern District of New York. Dkt. 26. That stay expired on August 4, 2020. See id.

Similar motions to dismiss raising the same arguments are currently pending on appeal before

the Second Circuit in Dominguez v. Banana Republic, LLC, No. 20-1559, and five related cases.

These cases are on the Second Circuit’s expedited appellate calendar. See, e.g., No. 20-1559,

Dkt. 26. On August 7, 2020, the parties asked that the stay be extended through resolution of

those appeals. Dkt. 31.
       Case 1:19-cv-10165-PAE-SLC Document 32 Filed 08/07/20 Page 2 of 2




        The Banana Republic decision will almost certainly occasion significant re-briefing of

Old Navy’s pending motion, if not the resolution of this litigation. Accordingly, the Court

administratively terminates Old Navy’s motion to dismiss, without prejudice to its ability to

refile its motion subsequent to the Circuit’s decision in Banana Republic or its related cases.1

The Court further stays all proceedings in this case pending a decision in Banana Republic or the

related cases.

       The Clerk of Court is respectfully directed to terminate the motions pending at docket 21.



                                                       PaJA.�
       SO ORDERED.

                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: August 7, 2020
       New York, New York




1
 For the avoidance of doubt, this Order does not impact any other dates and deadlines in this
case.
                                                 2
